Specification
Examiner suggests applicant to update the status of parent “U.S. Patent Application Serial No. 14/677,319 filed April2, 2015” under Related Applications on page 2 by adding “now issued U.S. Patent No. 10,376,620”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 21 and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO 2014/016198 A1 (hereinafter referred to as “Muller”).
Muller teaches a fluid flow circuit (fig. 3) and its associated method for separating an anticoagulated red blood cell-containing fluid i.e. donor blood into separated red blood cells and another fluid constituent, the fluid flow circuit comprising:
a membrane separator (11, hollow fiber filter) including an inlet port (17) and a red blood cell outlet port (19) and configured to separate an anticoagulated red blood cell-containing fluid into separated red blood cells and another fluid constituent;
a fluid source container (1) configured to contain an anticoagulated red blood cell-containing fluid;

a leukoreduction filter (3) associated with the inlet flow path and positioned upstream of the membrane separator (11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 10-12, 14, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/125457 A1 (hereinafter referred to as “Boggs”).
Boggs (see fig. 22, p. 37) discloses a fluid flow circuit 210 and its associated method suitable for separating an anticoagulated red blood cell-containing fluid into separated red blood cells and another fluid constituent, the fluid flow circuit 210 comprising:
a membrane separator 220 including an inlet port and a red blood cell outlet port and configured to separate an anticoagulated red blood cell-containing fluid into separated red blood cells and another fluid constituent (container 230: source of anticoagulant);
a donor-access device 216;

a leukoreduction filter 264 associated with the inlet flow path 218, configured to reduce the amount of leukocytes in the anticoagulated whole blood.
Further a portion of the inlet flow path 218 is configured to cooperate with an inlet pump 238, the leukoreduction filter being positioned between said portion of the inlet flow path and the fluid source or inlet pump positioned downstream of the leukoreduction filter 264.
Boggs (see fig. 22, p. 36-37) teaches a method of separating an anticoagulated red blood cell-containing fluid into separated red blood cells and another fluid constituent comprising: 
providing an anticoagulated red blood cell-containing fluid from a donor;
flowing the anticoagulated red blood cell-containing fluid through an inlet flow path and into a membrane separator 220;
separating the anticoagulated red blood cell-containing fluid into separated red blood cells and another fluid constituent; and
flowing the separated red blood cells out of the membrane separator via an outlet flow path 222, wherein said flowing the anticoagulated red blood cell-containing fluid includes leukoreducing the anticoagulated red blood cell-containing fluid using a leukoreduction filter 264 wherein inlet pump is positioned downstream of the leukoreduction filter 264.										Claims 1-2, 5, 7-8, 11, 21 and 24 differ from Boggs in that the fluid source is a 
The technical effect may be seen in that the separation process can be performed independently, e.g. at a different time or place, from the collection process. The problem to be solved is to provide a fluid flow circuit allowing to perform the separation process independently, e.g. at a different time or place, from the collection process. The proposed solution consists in a fluid flow circuit wherein the fluid source is a fluid source container configured to contain an anticoagulated red blood cell- containing fluid.
It is well-known to perform separation processes using whole blood containers as fluid source. For instance, Boggs (see fig. 12) provides a container 101 containing whole blood combined with an anticoagulant as fluid source. Replacing the donor-access device 216 and the anticoagulant container 230 by a fluid source container configured to contain an anticoagulated red blood cell-containing fluid would have been obvious to a person of ordinary skill in the art.  
Regarding claims 4 and 10, positioning the leukoreduction filter between the inlet pump and membrane separator would have been obvious to a person of ordinary skill in the art as an alternative location to pump anticoagulated red blood cell-containing fluid into membrane separator since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 12, Boggs teaches the step of flowing the red blood cell-containing fluid through an inlet flow path (107) and into a membrane separator (108) includes pumping the red blood cell-containing fluid into the inlet flow path (107) from a flexible container (101) and continuing to operate the inlet pump (106) after the flexible container (101) has been emptied of the red blood cell-containing fluid (see Figs. 10, 12; page 17, lines 19-21; page 24, lines 16-18).
.

Claims 3, 9, 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/125457 A1 (hereinafter referred to as “Boggs”) as applied to claim 1 or 7 above and further in view of US Patent No. 4,453,927 (hereinafter referred to as “Sinko”) and Japanese Patent Application No. 2011-83312 (hereinafter referred to as “JP ‘312”).
Claims 3 and 9 differ from the circuit and method of Boggs in reciting a microaggregate filter positioned upstream of the leukoreduction filter or flowing the anticoagulated red blood cell containing fluid through a microaggregate filter prior to leukoreducing anticoagulated red blood cell containing fluid.  
Sinko teaches that the use of a microaggregate blood filter is a common practice in adult patients to remove undesired microaggregates from blood and blood products including packed cells e.g. packed red blood cells (PRC)(see col. 1, line 11 – col. 2, line 45).  
JP ‘312 teaches the filtering material for a leukapheresis device. JP ‘312 teaches that, when aggregate are produced and the blood is filtered only by a leucocyte removal filter material, a leucocyte removal filter material will be clogged by the aggregate, and it will become difficult to process the blood amount required of the leukopheresis device for extracorporeal circulation (see paragraph [0003]). In order to reduce clogging and thereby improve performance, JP ‘312 proposes a filter comprising a pre-filter layer from aggregate removal filter material for removing aggregate contained in blood, and a main filter layer which consists of a leucocyte removal filter material for removing leucocytes contained in 
Hence it would have been obvious to a person of ordinary skill in the art wanting to improve performance of the fluid flow circuit of Boggs would consider, in view of JP ‘312, adding a microaggregate filter upstream of the leukoreduction filter in order to reduce clogging of the latter and improve flow rate hence performance in the extracorporeal circuit and flow red blood cells though a microaggregate filter prior to the leukoreduction filter in the method of Boggs to remove harmful microaggregates as suggested by Sinko (see col. 2, lines 37-43).
Claims 22 and 25 differ from the teaching references in reciting a tubing connecting a microaggregate filter and the inlet of the leukoreduction filter.  Hence, separate microaggregate filter and leukoreduction filter is implicitly disclosed.							The use of tubing connecting blood filters in a blood filter circuit is commonplace in the blood filtration art and would have been obvious to a person of ordinary skill in the art.
Regarding claims 23 and 26, JP ‘312 proposes a filter comprising a pre-filter layer from aggregate removal filter material for removing aggregate contained in blood, and a main filter layer which consists of a leucocyte removal filter material for removing leucocytes contained in blood (see paragraph [0009]).  The use of known microaggregate filter incorporated into the leukoreduction filter of JP ‘312 would have been obvious to a person of ordinary skill in the art.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs as applied to claim 1 or 10  above, and further in view of  European Patent Application No. 2 818 189 A1 (hereinafter referred to as “Mizobuchi”).

Claims 6 and 13 differs from Boggs reciting the leukoreduction filter including flexible walls and the step of pumping anticoagulated red blood cell-containing fluid through the inlet flow path and into the membrane separator until the a leukoreduction filter collapses.
Mizobuchi teaches the use of leukoreduction filter including flexible walls for leukofiltration of biological fluid for subsequent transfusion (see paragraphs [0003]-[0004], [0011]-[0012]).
It would have been obvious to a person of ordinary skill in the art to use known leukoreduction filter including flexible walls in the fluid circuit and method of Boggs for removing leukocytes from the anticoagulated red blood cell-containing fluid.								
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN KIM/
Primary Examiner, Art Unit 1777

JK
1/29/19